ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Satterfield & Pontikes Construction, Inc.    )      ASBCA No. 59748
                                             )
Under Contract No. W9126G-1 l-C-0024         )

APPEARANCES FOR THE APPELLANT:                     Douglas L. Patin, Esq.
                                                   Kyle C. Hankey, Esq.
                                                    Bradley Arant Boult Cummings LLP
                                                    Washington, DC

                                                   Brad C. Parrott, Esq.
                                                   C. Damon Gunnels, Esq.
                                                    Hudson Parrott Walker, LLC
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Charles L. Webster III, Esq.
                                                   Cindy E. Shimokusu, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Fort Worth

                              ORDER OF DISMISSAL

       Following a successful mediation on 25-27 May 2017 in San Antonio, Texas,
the dispute underlying this appeal was settled. The parties were allowed the necessary
time to fulfill the requirements of the settlement agreement. In accordance with
appellant's correspondence of 26 September 2017, which states that the "parties have
conferred and respectively agree" to dismissal of the appeal, this appeal is dismissed
with prejudice.

      Dated: 27 September 2017




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 59748, Appeal of
Satterfield & Pontikes Construction, Inc., rendered in conformance with the Board's
Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                         2